DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 The present application is being examined under the pre-AIA  first to invent provisions.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/28/2022 has been entered.
Response to Arguments
Applicant’s arguments with respect to the currently amended claim 1 have been considered but are moot because the arguments do not apply to the references being used in the current rejection.
In response to the applicant’s arguments that the previously cited prior arts do not teach “detect the second position of the body based on output of a module using machine learning” and “a model using machine learning and receiving the first and second pressure maps as input”, the examiner respectfully agrees. However, Vahdatpour teaches the pressure maps, sensing the user’s position by tracking movement of a body on the support surface over real time, which would fall under the “template-based procedures to distinguish between different postures” kind of machine learning disclosed in the instant specification. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 22-27, and 29-31 are rejected under 35 U.S.C. 103 as being unpatentable over Taylor (U.S. Pat. No. 6,155,120) (hereafter Taylor) in view of Papakostas et al. (U.S. Pat. No. 7,591,165) (hereafter Papakostas) and in further view of Qi et al. (U.S. Pat. No. 7,463,040) (hereafter Qi) and Vahdatpour et al. (Pub. No. US 2012/0277637) (hereafter Vahdatpour).
Regarding claim 1, Taylor teaches a fabric-based pressure sensor array, comprising: 
	a continuous textile sheet (i.e., piezoresistive lamination 63 is fabricated as a unitary lamination forming and array of rectangular sensor elements 63A) (see Column 12, line 42, to Column 13, line 44) having a first surface (see Fig. 8), 
	a second surface opposite to the first surface (see Fig. 8), 
	fibers coated with an electrically conductive material and disposed between the first surface and the second surface (i.e., the layer piezoresistive lamination 63 of sensor array 40 includes a mesh fabric matrix sheet 64 made of a 200 mesh fabric woven from 0.002 inch diameter mono-filament strands of polyester fiber. Matrix sheet 64 was impregnated with an elastomeric piezoresistive substance 66 having a composition of 50% carbon and 50% RTV 732 silicon rubber) (see Column 12, line 42, to Column 13, line 44); 
	M elongated conductive strips (i.e., column conductor strip lamination 41) (see Fig. 7C) directly coated on the first surface (i.e., a novel construction of upper and lower lamination 41 and 46 utilizes a substrate made of a material consisting of woven mesh of non-conductive strands, in which all of the outer surfaces of each of the strands are plated with a conductive material) (see Column 10, line 12, to Column 12, line 41); and 
N elongated conductive strips (i.e., row conductor strip lamination 46) (see Fig. 7D) directly coated on the second surface (i.e., a novel construction of upper and lower laminations 41 and 46 utilizes a substrate made of a material consisting of woven mesh of non-conductive strands, in which all of the outer surfaces of each of the strands are plated with a conductive material) (see Column 10, line 10, to Column 12, line 41), 
wherein the M elongated conductive strips extend crosswise relative to the N elongated conductive strips to define M x N intersections (i.e., piezoresistive lamination 63 sandwiched between row conductor lamination 46 and column conductor lamination 41) (see Column 12, line 41, to Column 13, line 44), 
and wherein the continuous textile sheet has a variable resistivity in response to applied pressure so as to define M x N pressure sensors at locations corresponding to the M x N intersections (i.e., the piezoresistive lamination 63 has an electrical resistance inversely proportional to normal forces or pressure exerted on the layer and th perpendicular arrangement of the row and column conductive strips and affords a capability for mapping forces in two orthogonal directions parallel to the plane of the sensors) (see Column 10, line 10, to Column 13, line 44), and the M elongated conductive strips (i.e., column conductor strip lamination 41) (see Fig. 7C) and N elongated conductive strips (i.e., row conductor strip lamination 46) (see Fig. 7D) are different from the fibers coated with the electrically conductive material (i.e., layer piezoresistive lamination 63 of sensor array 40 includes a mesh fabric matrix sheet 64 made of a 300 mesh fabric woven from 0.002 inch diameter mono-filament strands of polyester fiber. Matrix sheet 64 was impregnated with a elastomeric piezoresistive substance 66 having a composition of 50% carbon and 50% RTV 732 silicon rubber) (see Column 12, line 42, to Column 13, line 44); but does not explicitly teach that the continuous textile sheet has an offset resistivity corresponding to an initial offset pressure and that the sensor array is configured to detect a first pressure map corresponding to a first position of a body applying pressure to the continuous textile sheet, detect a second pressure map corresponding to a second position of the body applying pressure to the continuous textile sheet, and detect the second position of the body based on output of a model using machine learning and receiving the first and second pressure maps as input.
Regarding the offset sensitivity, Papakostas teaches that the continuous textile sheet has an offset resistivity corresponding to an initial offset pressure (i.e., sensitivity of a sensor array may be adjusted based on a typical pressure or force for which the sensor array is desired to operate in) (see Column 12, line 29, to Column 13, line 47). In view of the teaching of Papakostas, it would have been obvious to one having ordinary skill in the art before the date of the claimed invention to have performed calibration procedures in order to determine the desired force range appropriate for the operation of the sensor, so as to prolong the sensor’s useful life.
Furthermore, regarding the M and N elongated conductive strips, Taylor as modified by Papakostas as disclosed above may be construed as does not directly or explicitly that the elongated conductor strips are directed coated onto the first and second surface respectively. In this case, Qi teaches a 3-D shape sensor comprising fibers coated with an electrically conductive material (i.e., conducting polymer fibers 270 can be inserted on an elastic body 272 to form a 3-D shape sensor) (see Column 14, line 60, to Column 15, line 67) and disposed between the first surface and the second surface (i.e., left and right surface of the elastic body 272) (see Fig. 9c) and having M elongated conductive strips directly coated on the first surface (i.e., first set of parallel conductive coating lines 274) (see Fig. 9c) and N elongated conductive strips directly coated on the second surface (i.e., second set of parallel conductive coating lines) (see Column 14, line 60, to Column 15, line 67; and Fig. 9c). In view of the teaching of Qi, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have directly deposited the conductive strips onto the opposing surfaces of the continuous textile sheet in order to reduce the material cost and to produce a more versatile and thinner sensor, by eliminating the outer insulating layers and reducing the total thickness of the device. In addition, the method of forming the device (i.e., directly coating the elongated conductive strips on the respective surfaces) is not germane to the issue of patentability of the device itself. Thus, the patentability of a product (i.e., fabric-based pressure sensor array) does not depend on its method of production (i.e., directly coating the elongated conductive strips on the respective surfaces). 
Regarding the pressure maps, Taylor as modified by Papkostas, and Qi as disclosed above does not directly or explicitly teach the pressure maps. However, Vahdatpour teaches that the sensor array is configured to detect a first pressure map corresponding to a first position of a body applying pressure to the continuous textile sheet (i.e., pressure pattern 39) (see Fig. 4), detect a second pressure map corresponding to a second position of the body applying pressure to the continuous textile sheet (i.e., pressure pattern 41) (see Fig. 5), and detect the second position of the body based on output of a model using machine learning and receiving the first and second pressure maps as input (i.e., the change in pressure patterns, which causes two completely different pressure maps 39 and 41, is an indication of movement of the individual from his back to his side) (see paragraph sections [0047]-[0048]). In view of the teaching of Vahdatpour, it would have been obvious to one having ordinary skill in the art before the date of the claimed invention to have implemented the pressure maps in order to further determine the patient’s positions and to prevent bed sores. Vahdatpour further teaches that the invention would still work regardless of the type of pressure sensors being used (see paragraph sections [0042]-[0043]). Furthermore, the examiner respectfully submits that it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitation (i.e., using the pressure sensor array to generate the pressure maps) (see MPEP 2114 II). 
Regarding claim 3, Taylor teaches that the fibers are coated with an electrically conductive polymer (i.e., matrix sheet 64 was impregnated with an elastomeric piezoresistive substance 66, a composition of 50% carbon and 50% RTV 732 silicon rubber) (see Column 12, line 42, to Column 13, line 44).  
Regarding claim 4, Taylor teaches that the sensor array is configured to detect pressure applied at the M x N pressure sensors by an object positioned on the continuous textile sheet (i.e., normal force sensor array 40 is particularly well adapted for measuring normal forces or pressures exerted on the bottom surfaces of human feet) (see Column 10, line 10, to Column 13, line 44).    
Regarding claim 22, Taylor teaches that the fibers are woven to form the continuous textile sheet (i.e., piezoresistive lamination 63 of sensor array 40 includes a mesh fabric matrix sheet 64 made of a 300 mesh fabric woven from 0.002 inch diameter mono-filament strands of polyester fiber) (see Column 12, line 42, to Column 13, line 44).  
Regarding claim 23, Taylor as modified by Papakostas, Qi, and Vahdatpour as disclosed above does not directly or explicitly teach that each of the M elongated conductive strips and the N elongated conductive strips includes an electrically conductive polymer. 
Regarding the material of the conductive strips, Qi teaches that each of the M elongated conductive strips and the N elongated conductive strips includes an electrically conductive polymer (i.e., shape/stress sensor made using polyaniline fibers including a first set of parallel conducting polymer fibers 208 and a second set of parallel conducting polymer fibers 210) (see Column 14, line 60, to Column 15, line 67; and Fig. 9c). In view of the teaching of Qi, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have used electrically conductive polymer to form the conductive strips in order to enable the sensor device to perform additional humidity and temperature measurements, so as to increase the functionality and effectiveness of the sensor device
Regarding claim 24, Taylor as modified by Papakostas, Qi, and Vahdatpour as disclosed above does not directly or explicitly teach that each of the M elongated conductive strips and the N elongated conductive strips includes a polymer and electrically conductive additives dispersed in the polymer.
Regarding the material of the conductive strips, Qi teaches that each of the M elongated conductive strips and the N elongated conductive strips includes a polymer and electrically conductive additives dispersed in the polymer (i.e., shape/stress sensor made using polyaniline fibers including a first set of parallel conducting polymer fibers 208 and a second set of parallel conducting polymer fibers 210) (see Column 14, line 60, to Column 15, line 67; and Fig. 9c). In view of the teaching of Qi, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have used electrically conductive polymer to form the conductive strips in order to enable the sensor device to perform additional humidity and temperature measurements, so as to increase the functionality and effectiveness of the sensor device.
Regarding claim 25, Taylor teaches that each of the M elongated conductive strips and the N elongated conductive strips includes a metal (i.e., row and column conductors are made of copper) (see Column 12, line 42, to Column 13, line 44) or a metal alloy.  
Regarding claim 26, Taylor teaches that M is greater than 1, N is greater than 1 (See Fig. 7C and 7D), but does not explicitly teach that M is the same as N. However, Qi teaches that M is the same as N (see Fig. 9C). In view of the teaching of Qi, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have implemented the appropriate number of elongated conductive strips in order to optimize the sensitivity of foot pressure mapping. 
Regarding claim 27, Taylor teaches that M is greater than 1, N is greater than 1, and M is different from N (see Fig. 7C and 7D).  
Regarding claim 29, Taylor teaches that the M x N pressure sensors are connected to a data sampling unit (i.e., analog resistance measuring circuit 75 and multiplexer 73 outputs a serial digital data signal) (see Fig. 14).
Regarding claim 30, Taylor as modified by Papakostas, Qi, and Vahdatpour as disclosed above does not directly or explicitly teach that one or more of the first and second positions of the body corresponds to at least one of a situp position, a forward position, a backward position, a left lean position, a right lean position, a right foot over left position, and a left foot over right position. However, Vahdatpour teach that one or more of the first and second positions of the body corresponds to at least one of a situp position, a forward position, a backward position, a left lean position, a right lean position, a right foot over left position, and a left foot over right position (i.e., the change in pressure patterns, which causes two completely different pressure maps 39 and 41, is an indication of movement of the individual from his back to his side) (see paragraph sections [0047]-[0048]). In view of the teaching of Vahdatpour, it would have been obvious to one having ordinary skill in the art before the date of the claimed invention to have implemented the pressure maps in order to further determine the patient’s positions and to prevent bed sores.   
Regarding claim 31, Taylor as modified by Papakostas, Qi, and Vahdatpour as disclosed above does not directly or explicitly teach that one or more of the first and second positions of the body corresponds to a sleeping position. However, Vahdatpour teaches that one or more of the first and second positions of the body corresponds to a sleeping position (i.e., a patient on his back) (see Fig. 4). In view of the teaching of Vahdatpour, it would have been obvious to one having ordinary skill in the art before the date of the claimed invention to have implemented the pressure maps in order to further determine the patient’s positions and to prevent bed sores.   
Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Taylor (U.S. Pat. No. 6,155,120) (hereafter Taylor) in view of Papakostas et al. (U.S. Pat. No. 7,591,165) (hereafter Papakostas) and in further view of Qi et al. (U.S. Pat. No. 7,463,040) (hereafter Qi), Vahdatpour et al. (Pub. No. US 2012/0277637) (hereafter Vahdatpour), and Antaki (U.S. Pat. No. 8,253,696) (hereafter Antaki).
Regarding claim 28, Taylor as modified by Papakostas, Qi, and Vahdatpour as disclosed above does not directly or explicitly teach that the fabric-based pressure sensor array has a thickness in a range of 0. 1 mm to 1 mm. However,  Antaki teaches that the fabric-based pressure sensor array has a thickness in a range of 0.1 mm to 1 mm (i.e., the sensor has an overall thickness of less than .02 inches) (see paragraph section [0021]). In view of the teaching of Antaki, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have made the pressure sensor to have a thickness in a range of .1 mm to 1 mm in order to easily incorporate the sensor into a wearable device, thus increasing the usage and versatility of the sensor array. Furthermore, it would have been obvious to one having ordinary skill in the art to have made the thickness of the sensor to be in the range of 0.1 mm to 1 mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. MPEP 2144.05 (ll-A).










Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAN M. TRAN whose telephone number is (571)270-0307.  The examiner can normally be reached on Mon-Fri 11:30am - 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571)-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Tran M. Tran/Examiner, Art Unit 2855